DETAILED ACTION
This action is responsive to the Applicant’s response filed 10/28/22.
As indicated in Applicant’s response, claims 1, 3, 6, 11, 13, 16, 20 have been amended. and claims 2, 12 cancelled.  Claims 1, 3-11, 13-20 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16, 18-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Taube, USPN: 10,007,238 (herein Taube) in view of Tivig et al, USPubN: 2013/0263855 (herein Tivig)
	As per claims 1 and 3, Taube discloses a computer implemented method for providing adaptive control of a gas mixture for delivery to a patient (delivery 222 - Fig. 6A; col. 2 li. 65 to col. 3 li. 3; col. 1, li. 32-37) via a separate external gas blender system (col. 4 li. 32-39, 54-57), the computer implemented method comprising: 
	receiving first SpO2 data from a regional oximeter (col. 2 li. 39-43; col. 3 li. 7-12) via a regional oximeter interface (read, pulse oximeter 110 - Fig. 5; col. 6, li. 35-48; read 110 – Fig. 5); 
	determining first PaO2 data (Fig. 4; col. 13 li. 57 to col .14, li. 15; col. 20 li. 50-59) using a first lookup table (col. 14 li. 11 to col. 15, li. 3; col. 20 li. 51-54) derived from a first sigmoid shaped oxyhemoglobin dissociation curve (col. 14 li. 6-9; Fig. 4); 
	determining a first gas mixture value (convert 114 - Fig. 5) using the first PaO2 data; and transmitting first adaptive feedback control data (col. 4 li. 30-37, 50-54; col. 5 li. 11-16) including the first gas mixture value (col. 15 li. 14-31; value 118, parameters 126, read and send to processor 26 - Fig. 5) to the separate external gas blender system (blender 34 - Fig. 5) via a gas blender interface (feedback control, gas mixture, gas blender interface - col. 20 li. 26-46). 
	A) Taube does not explicitly disclose (computer implemented method of claim 1) further comprising:
	(i) receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; 	determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve;
	determining a second gas mixture yalue using the second PaO2 data, and 
	(ii) upon activation of a software switch, transmitting second adaptive feedback control data including the second gas mixture value to the separate external gas blender system via the gas blender interface; 
	wherein the activation of the software switch is a controlled by a user interface.
	As for (ii),
	Taube discloses patient treatmen and delivery scenario of SpO2- PaO2 mixture associated with constant checking gas mixture delivered through a blender system by a controller that establishes whether the received mixture for a given patient is well under an alarming threshold considered detrimental to the patient health or current condition (col. 15 li. 5-43), whereupon the controller can set adaptive control over a gas mixture; e.g. reverting to known settings or prescribed default mixture (col. 15 li. 45-55), the adaptive control coupled with continual states monitoring and alarm functions with support by manual switch button (*) for use by the controller in applying of emergency measures in form of a user activation (col. 16 li. 7-31); hence triggering a corrective or switching action so as to supply a second gas mixture (prescribed or default) to a blender responsive to a unacceptable patient condition threshold detection is recognized.
	As for (i)
	In Taube, the monitoring of various instances of received SpO2- PaO2 mixtures into a corresponding blender, using plurality of PID controllers (col 4 li. 47-57) and a continuous controller check of a given mixture against state of a patient’s current condition entails a time-repeating or build-wide, extensive scenario of forming gas mixtures which are being passed and received into a patient- attached PID controller (per effect of the plural adaptive controllers); i.e. each adaptive controller continuously monitoring states of blood oxygen supplied to patient for whom a blender interface supplies the gas mixture (col. 8 li. 64 to col. 9 li. 24) and accordingly sending adjustment signals or overriding operational mode (Fig. 6G, 6H) to the GUI interface of relevant equipment connected to the patient (see Fig. 2 and related text), in the sense that more than one alarms can be generated from the plural adaptive controllers method in Taube (col. 20 li. 60 to col. 21 li. 3). In view of the various mixture sampling by a PID controller (col. 13 li. 35-46), and plural instances of alarms by which new PID signals can be generated to enlist different mixture values, the fact that a PID controller in Taube’s gas monitoring system is configured to initiate and repeat (**) the steps of mixture check and of generating one or more gas mixture bearing new configuration mixture values; that is, identification of newer mixture parameters per a computer reuse of lookup table as part of a second instance of receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; second instance of determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; and second instance determining a second gas mixture value using the second PaO2, data per effect of the plural adaptive controllers and their performing continuous sample checking, alarms generating and creating of newer mixture is recognized.
	Similar to Taube monitoring of patient, Tivig discloses alarm setting equipment based on tracking gas composition associated with patient treatment and health-defining parameters (para 0047) based thereon to trigger alarms (see Abstract ) where treatment via blood presssure measuring in consideration of hemoglobin oxygen saturation (para 0053) can use mode of supplemental oxygen (para 0049-0050) to compensate for CO2 or SpO2 alarm limit (para 0054), where a fraction of gaseous mixture in terms of small percentage may be supplied to a patient (para 0050); hence tracking of a condition having a critical threshold limit detection and treated with a additional percentage of gaseous mixture entails that one or more oxygen mixtures is provided as treatment in relation to SpO2 consideration and patient condition monitoring is recognized
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the extensive patient monitoring, so that the plural PID controller effect of repetitively sampling mixtures, verifying their content against patient conditions, triggering alarms or identifying new mixture variables to initiate more gas mixture creation would (a) utiliize interactive support by the monitoring tools, which, upon activation of a software switch, transmit a second adaptive feedback control data including the second gas mixture value ( to the separate external gas blender system via the gas blender interface); per effect of a controller activation of a UI-supported software switch which is manually - as via UI button (*) - controlled by a user; where support by the PID for continual monitoring of samples, includes verifying (against threshold) and considering of one more alternate gas mixtures - as per Tivig - that best suit the patient conditions such as activating manual switch for reverting to corrective mixtures, or seeking one or more alternative mixtures to improve upon a detected patient’s unsuitable gas mixture (i.e. unacceptable low level), the seeking including – as per (**) – (b) repeating steps of obtaining of a second SpO2 data received from a pulse oximeter via a pulse oximeter interface; determining a second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; and determining a second gas mixture value using state value of the second PaO2, data corresponding to the second SpO2 data to initiate generation of a new mixture to supply the blender system via the blender interface; because
	computer-based monitoring support for a patient conditions relies on computer automation to provide extensive and continuous check of gas supply to blood stream of a human, repetitive mixture sampling around the clock to ensure that each mixture collected within a definite/instantaneous time slice still fits with medical/configuration conditions and health state of a patient, and that upon detection of a undesirable reading, a computer-automated software would provide expediency factor in being able to initiate corrective action or timely switch to a manual response using a GUI means under corrective control by a human operator - button (*), or else identify corrective parameter settings with a new set of values needed to initiate creation of a treatment type mixture - as per Tivig - such as forming a SpO2/PaO2 gas combination (based on a second SpO2 and second PaO2 per a repeated process as in (**)) ; the time and resources efficiency thereof utilizing prestablished information from a oxyhemoglobin dissociation curve or lookup table, as knowledge base that would facilitate faster provisioning of corrective measures destined to address a medical urgency.
	 As per claims 4-5, Taube discloses (computer implemented method of claim 3) further comprising
	transmitting at least a portion of the first SpO2 data (col.15 li. 9-23; Fig. 5; col. 13 li. 46 to col. 14 li. 47) and at least a portion of the second SpO2 data (refer to second mixture and activation switch in rationale in claims 2-3) to the user interface;
	transmitting at least a portion of the first PaO2 data (col.15 li. 9-23; Fig. 4 and related text - Notel: mixture having converted PaO2 from received SpO2 - col. 13 li. 43 to col. 14 li. 47 – reads on transmission of oxygen composition or mixture having both SPO2 and PaO2 to a blender, a PID controller and user interface associated with control and patient monitoring) and at least a portion of the second PaQz data to the user interface (refer to rationale in claims 2-3).
	As per claim 6, Taube discloses (computer implemented method of claim 1), wherein the activation of the software switch (see processor, instructions in program memory, adaptive control mode - col. 15 li. 31 to col. 16, 11.22; smart mode, personnel are notified by an alarm so that manual control can be instituted - col. 16 li. 29 to col. 17 li. 6) is controlled by detecting invalid data or missing data from the regional oximeter interface.
	As per claim 8, Taube discloses computer implemented method of claim | further cornprising converting a first SpO2 value from the first SpO2 data to a first PaO2 value (col. 13 li. 43 to col 14 li. 64) using interpolation (col 13, li. 15-46) upon determining (that) the first SpO2 value is not present in the first lookup table (if the exact value is not on the table - col. 14 li. 47-64).
	As per claims 9-10, Taube discloses computer implemented method of claim 1, wherein: determining the first gas mixture valuc using the first PaO2 data comprises determining a weighted average of a first sample period and a second sarnple period (e.g. three separate parameters, weighted sum, Kp, Ki, Kd, t Time, T: integration variable, takes on values from time O to present time t- col. 3 li. 34-67; weighted sum - col. 12 li. 3-39) and the second sample period occurs immediately after the first sample period (sample period - col. 13 li. 2-10); and the second sample period occurs immediately after the first sarnple period (sample period - col. 13 li. 2-10). 
	wherein the weighted average is approximately 90% for the first sample period and is approximately 10% (col. 13 li. 3 -12) for the second sample period of the first PaO2 data. 
	As per claims 1l and 13, Taube discloses a cornputing device for providing adaptive control of a gas mixture for delivery to a patient via a separate external gas blender system, the computing device comprising a memory; and at least one processor configured for: 
	receiving first SpO2 data from a regional oximeter via a regional oximeter interface; 	determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxyhemoglobin dissociation curve; 
	determining a first gas mixture value using the first PaO2 data; 
	transmitting first adaptive feedback control data including the first gas mixture value fo the separate external gas blender system via a gas blender interface; 
	and
	receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; 
	determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; 
	determining a second gas ouature valne using the second PaO2 data; 
	and upon activation of a soltware switch, transmitting second adaptive feedhack control dala including the second gas mixture value fo the separate external gas blender system via the gas blender interface;
	wherein the activation of the software switch is a controlled by a user interface.
	( all of which being addressed in claims 1, 3)
	As per claims 14-16, refer to claims 4-6 from above.
	As per claim 18, Taube discloses computing device of claim 11, wherein the at least one processor is further configured for converting a first SpO2 value from the first SpO2 data to a first Pato value using interpolation upon determining the first SpO2 value is not present in the first lookup table.
	( all of which being addressed in claim 8)
	As per claim 19, refer to rejection of claim 9
	As per claim 20, Taube discloses a non-transitory cornputer-readable storage medium, storing one or more programs for execution by one or more processors of a computing device, the one or more programs including instructions for: 
	receiving first SpO2 data from a regional oximeter via a regional oximeter interface; 	determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxyhemoglobin dissociation curve; 
	determining a first gas mixture value using the first PaO2 data; and 
	transmitting first adaptive feedback control data including the first gas mixture value to the separate external gas blender system via a gas blender interface; 
	and
	receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; 
	determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; 
	determining a second gas mixture value using the second PaO2 data, and 
	upon activation of a software switch, transmitting second adaptive feedback control data including the second gas mixture value to the separate external gas blender system via the gas blender interface. 
	( all of which being addressed in claim 1)
Claims 7, 17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Taube, USPN: 10,007,238 (herein Taube) in view of Tivig et al, USPubN: 2013/0263855 (herein Tivig) and further of Walker, USPubN: 2020/0170513 (herein Walker)
	As per claim 7, Taube does not explicitly disclose (computer implemented method of claim 1), wherein the regional oximeter is a regional cerebral oxygen saturation monitor
	Monitoring equipment controlled by a processor is shown in Walker as collection of sensor data for processor analytics (para 0014, 0018, 0033) related to physiologic states of a patient during an emergency condition to recommend a medical action (Figs. 2) or report in form of summary data created for monitored parameters on Oxygen saturation, or Cerebral Oxygen Saturaion, Ventilation rated or blood pressure etc. (para 0015), the monitoring using indicators on ECG, SpO2 and concentration on gas in the respiratory system (para 0028, 0031)
	Hence, based on importance of gas compostion associated with a patient respitratory state per the tracking (col. 6, li. 48 to col. 7, li. 4) of oxygen mixer/blender in Taube’s PID controller, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary
skill in the art to implement processor monitoring in Taube so that patient physiologic state and blood or respiratory related parameters are tracked using corresponding meter, such as Cerebral Oxygen Saturation monitor means in Walker; because
	data collection from respiratory and blood system constitutes the one of the most critical physiologic representations/indicators of a human conditions or health state, and by attaching a oximeter to the patient blood stream or brain, the concentration of human vital gas or saturation level thereof can be measured and analyzed by a processor as set forth above so that timely alarms to trigger proper automated equipment switching/measures in real time responsive to the alarm (brain oxygen insufficiency), or emergency type controls to be issued or passed on to more appropriate handling personnel.
	As per claim 17, refer to rationale set in claim 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.

Claims 1, 11, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,007,238 (hereinafter ‘238) in view of Tivig et al, USPubN: 2013/0263855.
		Instant claim 1					‘238 claim 1
computer method for adaptive control of a gas mixture for delivery to a patient via a separate external gas blender 
system, comprising: receiving first SpO2 data from a regional oximeter via a regional oximeter interface;
controller system for control of a gas mixture for 
delivery to a patient via a separate external gas blender system, comprising one or more processors to: 
receive pulse oximeter data via the pulse oximeter 
interface including SpO2 level signals and alarm 
condition signals;
determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxybemoglobin dissociation
 curve; 
determining a first gas mixture value using the first PaO2 
data;
transmitting first adaptive feedback control data including 
the first gas mixture value to the separate external gas 
blender system via a gas blender interface
the system comprising a lookup table relating SpO2 
levels to PaO2 levels, wherein the lookup table is derived from a sigmoid shaped oxyhemoglobin dissociation 
curve; the processors further to: 
convert the SpO2 level signals received via the pulse oximeter interface to a PaO2 level for calculation of an appropriate gas mixture, and to calculate values of PaO2 that are not present on the lookup table ; and output data to the gas blender interface to effect adaptive feedback control of the gas mixture based upon the SpO2 level signals from the pulse oximeter interface

receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve: determining a second gas mixture yalue using the second PaO2 data, and upon 
activation of a software switch, transmitting second adaptive feedback contral data including the second gas muxture 
value to the separate external gas blender system via ihe gas blender interface.
See obviousness analysis A from below


	Analysis A:
	‘238 discloses a patient monitoring using a adaptive feedback control which includes use of oximeter reading and blender combination of various gas mixture that are adapted in real time to provide adjusted control to sustain one or more desired health conditions for the patient, which entails a time varying and repeated cycles of checking and reblending of gas.
	Similar to ‘238 monitoring of patient, Tivig discloses alarm setting equipment based on tracking gas composition associated with patient treatment and health-defining parameters (para 0047) based thereon to trigger alarms (see Abstract ) where treatment via blood presssure measuring in consideration of hemoglobin oxygen saturation (para 0053) can use mode of supplemental oxygen (para 0049-0050) to compensate for CO2 or SpO2 alarm limit (para 0054), where a fraction of gaseous mixture in terms of small percentage may be supplied to a patient (para 0050); hence tracking of a condition having a critical threshold limit detection and treated with a additional percentage of gaseous mixture entails that one or more oxygen mixtures is provided as treatment in relation to SpO2 consideration and patient condition monitoring is recognized
	Therefore, based on use of computer to process data and execute adaptive controls in ‘238, it would have been obvious at the time the invention was made for one skill in the art to implement the reading of oximter, lookup table and generating of gas mixture associated with SpO2 and PaO2 so that for sustaining sufficient mixture deemed proper to a patient cerebral state and heart conditions, repeated steps of control – as per Tivig - be provided to adapt to dynamics and real-time changes of the reading including adaptive control from basis of oximeter read and lookup table feedback so that seeking a optimal health state of a patient operates with repeating steps of 
	receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; 
	determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; 
	determining a second gas mixture yalue using the second PaO2 data, and 
	upon activation of a controller switch, 
	transmitting second adaptive feedback contral data including the second gas muxture value to the separate external gas blender system (via the gas blender interface); because
	 computer-based monitoring support for a patient conditions relies on computer automation to provide extensive and continuous check of gas supply to blood stream of a human, repetitive mixture sampling around the clock to ensure that each mixture collected within a definite/instantaneous time slice still fits with medical/configuration conditions and health state of a patient, and that upon detection of a undesirable reading, a computer-automated software would provide expediency factor in being able to initiate corrective action or timely switch to a manual response using a GUI means under corrective control by a human operator or else identify corrective parameter settings with a new set of values needed to initiate creation of a treatment type mixture - as per Tivig - such as forming a SpO2/PaO2 gas combination (based on a second SpO2 and second PaO2 per a repeated process over time for monitoring heartbeat of a patient which recombines use of equipment resources for the real-time reading with prestablished information from a oxyhemoglobin dissociation curve or acitve lookup table in form of continuously updated knowledge base, would facilitate faster provisioning of corrective measures destined to address a medical urgency.
	Therefore, instant claim 1 would be deemed an obvius variant to ‘238 claim 1, in view of the above analysis.
Instant claims 11 and 20 recite the same step limitations of instant claim 1, hence would be also deemed obvious over the subject matter of ‘238 claim 1, in view of the above.
Dependent (instant) claims 3-10, 13-19 are therefore unpatentable for being dependent upon a rejected base claim.
Claims 1, 11, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1, 5, 7 of U.S. Patent No. 10,514,662 (hereinafter ‘662) in view of Tivig et al, USPubN: 2013/0263855
Instant claim 1						‘662 claim 1
computer method for adaptive control of a gas mixture for delivery to a patient via a separate external gas blender 
system, comprising: receiving first SpO2 data from a regional oximeter via a regional oximeter interface;
method for providing adaptive control of a gas mixture for delivery to a patient via a separate external gas blender system, the computer implemented method comprising: receiving SpO2 data from a pulse oximeter via a pulse oximeter interface;
determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxybemoglobin dissociation
 curve; 
determining a first gas mixture value using the first PaO2 
data;
transmitting first adaptive feedback control data including the first gas mixture value to the separate external gas blender system via a gas blender interface
determining PaO2 data using a lookup table derived from a sigmoid shaped oxyhemoglobin dissociation curve; determining a gas mixture value using the PaO2 data;
transmitting adaptive feedback control data including the gas mixture value to the separate external gas blender system via a gas blender interface
receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve: determining a second gas mixture yalue using the second PaO2 data, and upon 
activation of a software switch, transmitting second adaptive feedback contral data including the second gas muxture 
value to the separate external gas blender system via ihe gas blender interface.
See obviousness analysis B from below


	Analysis B:

	‘662 discloses a patient monitoring using a adaptive feedback control which includes use of oximeter reading and blender combination of various gas mixture that are adapted in real time to provide adjusted control to sustain one or more desired health conditions for the patient, which entails a time varying and repeated cycles of checking and reblending of gas.
	Similar to ‘662 monitoring of patient, Tivig discloses alarm setting equipment based on tracking gas composition associated with patient treatment and health-defining parameters (para 0047) based thereon to trigger alarms (see Abstract ) where treatment via blood presssure measuring in consideration of hemoglobin oxygen saturation (para 0053) can use mode of supplemental oxygen (para 0049-0050) to compensate for CO2 or SpO2 alarm limit (para 0054), where a fraction of gaseous mixture in terms of small percentage may be supplied to a patient (para 0050); hence tracking of a condition having a critical threshold limit detection and treated with a additional percentage of gaseous mixture entails that one or more oxygen mixtures is provided as treatment in relation to SpO2 consideration and patient condition monitoring is recognized
	Therefore, based on use of computer to process data and execute adaptive controls in ‘662, it would have been obvious at the time the invention was made for one skill in the art to implement the reading of oximter, lookup table and generating of gas mixture associated with SpO2 and PaO2 so that for sustaining sufficient mixture deemed proper to a patient cerebral state and heart conditions, repeated steps of control – as per Tivig - be provided to adapt to dynamics and real-time changes of the reading including adaptive control from basis of oximeter read and lookup table feedback so that seeking a optimal health state of a patient operates with repeating steps of 
	receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; 
	determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; 
	determining a second gas mixture yalue using the second PaO2 data, and 
	upon activation of a controller switch, 
	transmitting second adaptive feedback contral data including the second gas muxture value to the separate external gas blender system (via the gas blender interface); because of the same reasons set forth with analyis A from above
	Hence, instant claim 1 is considered an obvious variant to the subject matter recited in ‘662 claim 1.
Instant claims 11 and 20 recite the same step limitations of instant claim 1, whereas ‘662 claims 5, 7-8 recite the same stps of ‘662 claim 1; hence instant claims 11, 20 would be deemed obvious over the subject matter of ‘662 claims 5, 7-8, in view of the analysis from above.
	Dependent (instant) claims 3-10, 13-19 are therefore unpatentable for being dependent upon a rejected base claim.
Response to Arguments
Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that per Applicant’s Specifications, e.g. para 0054, the “regional oximiter” differ from the traditional oximiter as shown in Taube, which cannot monitors oxygen in cerebral arterial within specified ranges of reading, as there is no SpO2 reading in Taube from a “regional oximeter” (Applicant's Remarks pg.8 bottom, pg. 9 top).  The cited sections by Taube teach reading from an oximeter which include oxygen saturation reading based on pulse transmitted from tissues, and this reasonable meets the language as claimed since no part of the “receiving first SPO2” makes mention about any probe being hooked up to a specific part (cerebral region?) of a patient.
( B)	Applicants have submitted that for obviousness for “receiving second SpO2 data” from the oximeter and “activation of a software switch” to transmit second adaptive feedback control, the allegation by the Office using Tivig and delivery scenario of Taube cannot provide a combination that matches use of a pulse oximeter per para 0154 of the Applicant Specifications, nor are there sufficient teachings from Taube to switch between (first and second) modes of supplying SpO2 (based on insufficiency of mixture gas and second lookup table derivation), notably when lookup tables (Table 4, 5) as cited have different values (Applicant's Remarks pg. 11, pg. 12, top) and that Walker fails to cure Taube and Tivig.
	First, table 4 in Taube shows readings of SpO2 and PaO2, and this affirms that Taube does perform lookup for each adaptive feedback control, via interpolation from a oxyhemoglobin dissociation curve to arrive at values in the table (see Fig. 4; col. 13-14 of Taube).  Second, the repeated process of reading SpO2 and consulting lookup tables has been construed as obvious based on a combination of references, and provision by Applicants to dismiss prongs of the 103 rationale of obviousness (using Taube and Tivig) cannot be construed as a prima facie case of rebut when Applicant argument is silent on whether a software switching is prohibited from Taube and Tivig in light of Taube’s use of computer feedback control, and when the argument appears to rely on a particular paragraph of the Disclosure to allege distinction between a oximeter by Taube and that as described in Applicant Specifications, in view of the fact that Applicants’ Specifications cannot be imported into the claim. 
	Thus, merits per the allegations that “regional oximeter” is not taught by Taube, and that Taube and Tivig fails to teach or suggest steps of “receiving” (second SpO2; “determining” (second PaO2); “determining” (second gas mixture) and “transmitting” (second adaptive control) are deemed largely inconclusive.
	In all, the claims as submitted stand rejected in view of the above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

Decembre 05, 2022